Citation Nr: 1037029	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for peptic ulcer 
disease, claimed as gastric ulcer.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, 
including service in the Republic of Vietnam from November 1970 
to October 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2008 and March 2010, the Board remanded this case for 
further notice consistent with the Veterans Claims Assistance Act 
(VCAA).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service 
connection for gastric ulcers.  That decision was not appealed.

2.  The evidence added to the claims file since that May 2003 
decision raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran's peptic ulcer disease had its onset during his 
military service.


CONCLUSION OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted and so the claim 
of service connection for peptic ulcer disease, claimed as 
gastric ulcer, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Peptic ulcer disease was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In this decision, the Board reopens the Veteran's claim and 
grants service connection for peptic ulcer disease, which 
represents a complete grant of the benefit sought on appeal.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

New and Material Evidence

The Veteran's claim for service connection for ulcers was 
originally denied by the RO denied in a September 1983 rating 
decision.  The Veteran did not appeal that decision and it also 
became final.  See 38 C.F.R. § 20.1103.  His previous attempts to 
reopen this claim were denied in September 1997, March 1998, and 
May 2003 rating decisions.  The Veteran likewise did not appeal 
those decisions and they became final.  See id.  The Veteran most 
recently filed a petition to reopen the claim in February 2004.

At the time of the September 1983 rating decision, the evidence 
of record included service treatment records.  This rating 
decision found no abnormalities noted on the Veteran's December 
1971 separation examination and no complaints, diagnoses, or 
treatment of an ulcer condition during service.  Thus the 
evidence failed to show in-service incurrence or aggravation and 
the claim was denied.  Subsequent claims added additional 
evidence and by the time of the May 2003 rating decision, the 
evidence of record also included the Veteran's December 1996, 
October 1997, and September 2002 statements; Methodist Hospital 
of Memphis medical records from November 1996, May 1999, and 
January 2001; a report of contact date September 1997 indicating 
that the Memphis VA Medical Center (Memphis VAMC) had no record 
of admission for this veteran; and VA treatment records dated 
September 2002.  The RO found that the additional evidence was 
insufficient to reopen a claim of entitlement to service 
connection for stomach ulcer.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the May 2003 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-3 (1992).

Evidence received since the May 2003 rating decision includes the 
Veteran's January 2004, March 2004, March 2005, November 2006, 
and March 2007 statements; VA treatment records from June 1973 to 
April 2008; the January 2006 VA Form 646; and Internet articles 
related to iatrogenic spleen injury.  As most of this evidence 
post-dates the last rating decision, they satisfy the new 
requirement.  Additionally, although the Memphis VAMC records 
were in existence at the time of the previous decision, they were 
not associated with the record and were not considered at that 
time.  Therefore, these records also satisfy the newness 
requirement.

With regard to the material requirement, the Memphis VAMC records 
show that the Veteran underwent exploratory laparotomy in 
September 1974 for duodenal ulcer.  In a June 1973 record, the 
Veteran reported having frequent abdominal pain for the past 
three years.  Based on this reported time frame, the Veteran's 
symptoms began during his military service.

Consequently, because there is competent lay evidence which 
establishes that the symptoms of the Veteran's gastric ulcer 
began during his military service, the new evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the Veteran's 
attempt to reopen his claim of entitlement to service connection 
for gastric ulcer is successful.

Service Connection

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The medical evidence of record contains 
multiple historic diagnoses of ulcers and peptic ulcer disease, 
but no diagnosis has been made during the pendency of this 
current claim.  However, the Board notes that peptic ulcer 
disease is recognized as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Therefore, the Board infers that peptic ulcer 
disease is not an acute disability from which a patient generally 
recovers and a continued diagnosis is presumed.  Thus, the 
current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records do not contain complaints of or 
treatment for ulcers.  However, as noted above, the Veteran 
complained of a three-year history of abdominal pain back in June 
1973.  The Veteran is competent to provide lay evidence regarding 
lay-observable events such as the conditions of his service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, as 
the Veteran was seeking medical attention for this condition at 
that time and therefore his statements are deemed credible.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (observing that, 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for the purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. 
West, 12 Vet. App. 341 (1991).

The third and final requirement for direct service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Davidson, 581 F.3d 
1313.  In the alternative, service connection may be established 
by a continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
The medical evidence of record shows repeated post-service 
treatment and hospitalization due to symptoms of ulcers.  VA 
treatment records dated November 2006 note a recent 
hospitalization for ulcers and the Veteran's report that his 
ulcer condition flares up every couple of years.  Further, as 
noted above, VA recognizes peptic ulcer disease, which was 
diagnosed in January 2001, as a chronic disease.  See 38 C.F.R. 
§ 3.309(a).  Thus, affording the Veteran the benefit-of-the-
doubt, the evidence favors a finding of continuity of 
symptomatology back to his military service.  Accordingly, 
service connection for peptic ulcer disease is warranted.


ORDER

New and material evidence having been submitted, the application 
to reopen is granted.

Service connection for peptic ulcer disease is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


